 I)E('ISIONS OF NATIONA I.LABOR RELATIONS BOARDImperial Fire Hose Company and International La-dies' Garment Workers' Union local 415-475,AFL-CIO. Case 12 CA-8516July 23, 1979DECISION AND ORDERBY MI!MBERS PNEII.I. .MURI'IY, ANI) TRUESI)DAI.IUpon a charge and amended charge filed on Feb-ruary 23 and March 5, 1979, respectively, by the In-ternational Ladies' Garment Workers' Union Local415-475, AFL-CIO, herein called the Union, andduly served on Imperial Fire Hose Company, hereincalled Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Regional Direc-tor for Region 12, issued a complaint and notice ofhearing on March 20, 1979. against Respondent, al-leging that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (I) andSection 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge, complaint,and notice of hearing before an administrative lawjudge were duly served on the parties to this proceed-ing.With respect to the unfair labor practices, the com-plaint alleges in substance that on November 3, 1978,following a Board election in Case 12-RC-5515, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about December 29, 1978, and continuing todate, and more particularly by written request on De-cember 29, 1978, and by telegram on or about Febru-ary 15, 1979, the Union has requested and is request-ing Respondent to bargain collectively with respect torates of pay. wages, hours of employment, and otherterms and conditions of employment, as the exclusivebargaining representative of all the employees of Re-spondent in the appropriate unit; and that since on orabout December 29, 1978, and at all times thereafter,Respondent has refused, and continues to date to re-fuse, to recognize and/or bargain collectively with theUnion as the exclusive bargaining representative, al-though the Union has requested and is requesting itto do so. On April 2, 1979, Respondent filed its an-I Official notice is taken of the record in the representation proceeding.Case 12 R 5515, as the term "record" is defined in Ses. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8. as amended. SeeLTV Elecirosyslem. Inc., 166 NLRB 938 (1967), enid. 388 F.2d 683 (4th Cir.1968); Golden Age Beverage Co., 167 NLRB 151 (1967). enfd. 415 F.2d 26(5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C. Va. 1957):Follet Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir. 1968); Sec.9(d) of the NLRA. as amended.swer to the complaint admitting in part, and denyingin part, the allegations in the complaint, and raisingaffirmative defenses to the complaint.On April 13. 1979, counsel for the General Counselfiled directly with the Board a motion to transfer thecase to the Board and for Summary Judgment. Subse-quently, on April 24, 1979, the Board issued an ordertransferring the proceeding to the Board and a NoticeTo Show Cause why the General Counsel's Motionfor Summary Judgment should not be granted. Re-spondent thereafter, on May 8, 1979, filed a responseto the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional abor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, Respondent admits all opera-tive factual averments of the complaint, including theUnion's request, and Respondent's refusal, to bar-gain, but denies the validity of the majority status ofthe Union and the propriety of its certification. Re-spondent bases its denial on the alleged ground thatthe Union committed objectionable conduct before,during, and after the election, to which Respondentfiled objections; that the Regional Director errone-ously overruled said objection; and that the Boarderroneously denied Respondent's request for review.22 Also in its response, Respondent alleges that the Union had earlier filedother charges in Cases 12 ('A 8406 and 12 C'A 8446 2. and the RegionalD)irector had earlier issued complaint thereon, alleging, inter alia, that Re-spondent had violated Sec. 8la)(5) and (). "by unilaterally granting wageincreases to its employees" and "by unilaterally establishing a night shift inthe cure-table department without negotiating or consulting with the namedunion." Respondent continues that the Regional Director then. on January25, 1978, issued an order consolidating the two earlier cases and. on Febru-ary 23. 1979, the same day that the Union filed the charge in the presentcase, issued an order postponing hearing indefinitely in the earlier to cases.Respondent had filed answers to the complaint and amended complaint inthe earlier two cases, denying, inter alia. that the Union was the exclusiverepresentative of the unit employees on the ground that the t nion's certifica-tion and the election on which it was based were invalid. Thus. since theunderlying issue in both the earlier cases. and in the present case. is whetherthe Union is the validly certified exclusive collective-bargaining representa-tive of' the unit employees. Respondent contends that the General Counsel'sMotioin for Summary Judgment in the present case is also a Motion frPartial Summary Judgment in the earlier filed two cases. Further, Respon-dent asserts that the (ieneral Counsel's failure to consolidate the presentcharge and complaint with the earlier cases and his Motion ftir SummaryJludgment are an attempt to deprive Respondent of ait hearing and to putRespondent n the position oft having t lace two adverse rulings (on the samecertification issue. Thereore. Respondent requests that the Board deny theMotion foir Summary Judgment, remand the present case fr consolidationwith the earlier consolidated cases raising the same certification issue, andorder that the matter be heard by an administrative law judgefThe General ('ounsel's motion does not address this question and indeedRespondent only subsequently raised it in its response to the show cause243 NLRB No. 93634 INPIRIAI. FIRIE I SF ('O \() PAN '6The General Counsel contends that Respondent is at-tempting to litigate issues which were, or could havebeen, raised in the underlsing representation proceed-ing, and that summary judgment is. therefore, appro-priate. We agree with the General ('ounsel.An examination of the entire record. including therecord in Case 12-RC 5515, discloses that, pursuantto a Decision and Direction of Election issued by theRegional Director foir Region 2 on August I. 1978.an election was conducted on August 31. 1978.among the employees of Respondent in the tollowingunit found appropriate:All production and maintenance employees in-cluding plant clerical employees employed bythe Employer at its Miami. Florida, plant; ex-cluding office clerical employees, guards and su-pervisors as defined in the Act.The tally of ballots showed that of approximatel,53 eligible voters, 49 cast ballots, of which 30 werecast for, and 17 against, the Union. and 2 were chal-lenged. The challenged ballots were not sufficient innumber to affect the results of the election. On Sep-tember 8. 1978. the Employer filed objections to theelection.An investigation of the objections was made and,on November 3, 1978, the Acting Regional Directorissued his Supplemental Decision, Order, and Certifi-cation of Representative, in which he concluded thatthe said objections, whether considered individuallyor in their totality, lack sufficient merit to warrantsetting the election aside: overruled the objections:and, having found that the Petitioner secured a ma-jority of the valid votes cast, certified the Petitioner.Thereafter, on November 16, 1978. Respondentfiled with the Board a request for review of the Sup-plemental Decision. On January 22, 1979, the Board,having carefully reviewed and considered Respon-dent's objections and all the evidence, denied Respon-dent's request for review, as it raised no substantialissues warranting review.Meanwhile, by letter dated December 29, 1978, thePetitioner requested that Respondent bargain with it"over a collective-bargaining agreement covering"the unit employees described in the SupplementalDecision. Also, by telegram dated February 15, 1979,the Union "demand[ed] that you commence bargain-ing with said local as the exclusive bargaining agentof your employees as we have previously requested."order. We find no merit to Respondent's contention. and shall den) its re-quest to consolidate the present case with the earlier consolidated cases, forthe reason that the validity of the Union's certification in the underlyingrepresentation proceeding (Case 12-RC 5515) was thoroughly litigated inthat proceeding and. as we point out herein. Respondent has advanced nonewly discovered or previously unavailahle evidence which would permitrelitigation of this issue.In its answer, as stated above. Respondent admitsthat it has received written and telegraphic requeststo bargain from the Inion and that it has refused tobargain with the Union for the reasons that theUnion is not the valid exclusive majorit representa-tive of the unit employees and its certification wasimproper because the Union committed objectionableconduct before, during. and after the election, not-withstanding the Acting Regional Director's ndBoard's findings to the contrary. It thus appears thatRespondent is attempting in this proceeding to reliti-gate issues relating to the excluhsive representative sta-tus of the UInion which were ull\ litigated and finalldetermined in the underlNi g representation proceed-ing.It is well settled that in the absence of( nexl dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.'All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not otfferto adduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.Accordingls. we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINI)IN(iS ()o FA(I1. 11Wi BUSINFSS OF RSP(NI)I.N IImperial Fire Hose Company is now, and has beenat all times material herein, a corporation duly orga-nized under and existing by virtue of the laws of theState of Florida. At all times material herein, Respon-dent has maintained a plant in Miami, Florida, whereit is engaged in the business of manufacturing firehoses.Annually, in the course and conduct of its businessoperations, Respondent has received, at its plant,goods and materials valued in excess of $50,000,which were shipped directly to it from points locatedoutside the State of Florida.See Pirtthurgh Plae Glass ( ' v. RB, 313 I S. 146, 162 (1941i:Rules and Regulations of the Board, Secs 102.67(f) and 102 69()c635 I)t(ISIO(NS OF( NATIONA. IABOR REL.ATIONS BO()ARI)We find, on the basis of the ioregoing. that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act. and that it willeffectuate the policies of the Act to assert jurisdictionherein.11. IL LABO R ()RiANiZAlION INVOIAVI)International l.adies' Garment Workers' Union,Local 415-475, AFL CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.II1. THEi UNFAIR ABOR PRA( II(IESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All production and maintenance employees, in-cluding plant clerical employees, employed byRespondent at its Miami, Florida, plant; exclud-ing office clerical employees, guards and supervi-sors as defined in the Act.2. The certificationOn August 31, 1978, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 12, designated the Union as theirrepresentative for the purpose of collective-bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of' the employeesin said unit on November 3, 1978, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about December 29, 1978, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about December 29, 1978, and continuing at alltimes thereafter to date, Respondent has refused, andcontinues to refuse, recognize, and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceDecember 29, 1978, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (I) ofthe Act.IV. '1111. FIFE:( OF 11 UNFAIR ABO()R P'RA([ I(TiSUPI'()N (OMMI!R('I!The activities of Respondent set forth in sectionIll, above, occurring in connection with its operationsdescribed in section 1, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. 111 RMl!)YHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ii.g of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poulro Comparn. n., 136 NLRB785 (1962): Commerce Compan d/hbla Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817: Burnett Con-struction Company. 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONC(IUSIONS OF LAWI. The Respondent, Imperial Fire Hose Companyis an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. International Ladies' Garment Workers' Union,Local 415-475, AFL CIO. is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All production and maintenance employees, in-cluding plant clerical employees, employed by Re-spondent at its Miami, Florida, plant, excluding officeclerical employees, guards, and supervisors as definedin the Act, constitute a unit appropriate for the pur-636 IMPERIA. FIRI HO()SE (CO()MPANYposes of collective bargaining within the meaning ofSection 9(h) of the Act.4. Since November 3, 1978, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about December 29, 1978, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all employees of Respon-dent in the appropriate unit, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)( I) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Im-perial Fire Hose Company, Miami, Florida, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with International Ladies'Garment Workers' Union, Local 415 475, AFL-CIO,as the exclusive bargaining representative of its em-ployees in the following appropriate unit:All production and maintenance employees, in-cluding plant clerical employees, employed byRespondent at its Miami, Florida, plant; exclud-ing office clerical employees, guards and supervi-sors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as exclusive representative of allemployees in the aforesaid appropriate unit with re-spect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its plant located in Miami, Florida, cop-ies of the attached notice marked "Appendix."4Cop-ies of said notice, on forms provided hb the RegionalDirector for Region 12, atter being duly signed bhRespondent's representative, shall be posted bh Re-spondent immediately upon receipt thereof, and hemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order,what steps have been taken to compl herewith.' In he event that this Order is enfo)rced h a Judgment I .a t 'nited Stales('ourt of Appeals. the words in the notice reading "Posted hb Order ofl' theNational L.abor Reilillons Board" shall read "Posted Pursuant t .a Judgnmentof the I nited State, Court of Appeals Enfoirclg an Order ol the Naatonallabor Relations Board "APPENDIXNorl(c- To EMPI.OY)rISPosIE) BY ORDER OF 1111ENAII1)NAI LABOR REI.AI()NS BOARDAn Agency of the United States GovernmentWE NVIIlI Nor refuse to bargain collectivelyconcerning rates of pay. wages. hours, and otherterms and conditions of employment with Inter-national adies' Garment Workers' Union. Lo-cal 415 475, AFL-CIO, as the exclusive repre-sentative oft' the employees in the bargaining unitdescribed below.WE iN.ti. NOt in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WlLt., upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All production and maintenance employeesincluding plant clerical employees employedby the Employer at its Miami, Florida, plant:excluding office clerical employees, guards andsupervisors as defined in the Act.IMPERIAL FIRE HosE COMPANY637